Decree affirmed. This is a petition under G. L. e. 149, § 29, brought by Hampden Cornice Works, Inc. (Hampden) against the Leo Spear Construction Co. Inc. (Spear) and the Aetna Casualty and Surety Company (Aetna) to enforce a claim in connection with a subcontract to perform certain roofing and flashing work on housing construction in Ludlow for the Ludlow Housing Authority. Spear furnished security for payment by it as principal for labor and materials employed in the construction by a payment bond "with Aetna as surety. A dispute arose between Hampden and Spear relative to the furnishing of flashing at the first and second floor levels. The matter was referred to an architect under an arbitration clause in the contract. He found that certain installations should be made by Hampden. This decision was appealed to the chairman of the State Housing Board who upheld the architect. A further appeal was taken by means of this petition. The dispute was whether open balcony floors or porch floors could be regarded *799as roofs and includable in the obligation of Hampden under its subcontract. The judge found no support in fact or law for the contention that the decision made by the chairman of the State Housing Board was not final and conclusive. G. L. c. 30, § 39J. There is no error in the findings and rulings of the trial judge who quoted apt words from Foster v. Commonwealth, 318 Mass. 190, 209, in rendering his decision which is reflected in the final decree.
Joseph M. Corwin for the petitioner.
No argument or brief for the respondents.